Case 3:20-cv-00273-DPM Document 8 Filed 04/12/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
MORGAN HANUSOWSKI
#556211 PLAINTIFF
Vv. No. 3:20-cv-273-DPM

KEITH BOWERS, Captain, Craighead

County Detention Center; and

WILLISTER BLACK, Booking/Corrections

Officer, Craighead County Detention

Center DEFENDANT

JUDGMENT

Hanusowski’s complaint is dismissed without prejudice.

 

PPYY nol Va
D.P. Marshall Jr.
United States District Judge

In Av Aon

 
